 


109 HCON 227 IH: Commemorating the 60th anniversary of the Korean independence movement and recognizing Korean National Liberation Day.
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 227 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Crowley submitted the following concurrent resolution; which was referred to the Committee on International Relations
 
CONCURRENT RESOLUTION 
Commemorating the 60th anniversary of the Korean independence movement and recognizing Korean National Liberation Day. 
 
Whereas in December 1943, China, the United Kingdom, and the United States signed the Cairo Declaration in which these countries expressed their determination that in due course Korea should become a free and independent state; 
Whereas on August 15, 1945, a republic was established in the southern half of the Korean Peninsula; 
Whereas in December 1945, the Soviet Union, the United Kingdom, and the United States signed the Moscow Agreement, which was later adhered to by China, which proposed the re-establishment of Korea as an independent state; 
Whereas it has been 102 years since people from Korea came to the United States, originally to Hawaii to work on plantations, and after World War II large numbers of immigrants from Korea came to the mainland of the United States; 
Whereas August 15 of each year is celebrated as Korean National Liberation Day and Korean-Americans have worked to bring about better recognition of this important Korean holiday and to spread the historic meaning of this day to other Americans who are friends of Korea; 
Whereas Korean-Americans began working in their adopted land and adopted new communities of Korean-Americans, where many Korean-Americans live, work, and retain a link to their Korean heritage; 
Whereas Korean National Liberation Day is a time of celebration of the Korean independence from colonialism and a reminder of the Korean independence movement against the tyranny of colonialism; 
Whereas Korean National Liberation Day serves as a reminder and heightened awareness among the younger generations of Koreans for the struggle for independence through the noble deeds of their forefathers; 
Whereas the independence of Korea was not only significant to Koreans, but also a turning point in the history of all countries in East Asia in the fight for democracy and civil liberties; and 
Whereas the people of the United States are encouraged to reflect upon the relationship between the United States and Korea and remember the lives lost during the Korean conflict, once termed the “Forgotten War”: Now, therefore, be it 
 
That Congress— 
(1)commemorates the 60th anniversary of the Korean independence movement; and  
(2)extends warm congratulations and best wishes to the Korean people as they celebrate Korean National Liberation Day.  
 
